MEMORANDUM AND ORDER
HEANEY, District Judge, Sitting by Designation.
Ronald L. Stewart, an inmate of the Federal Correctional Institution at Sandstone, Minnesota, applied for parole on November 12, 1973. He was given a hearing before a parole examiner on November 14, 1973, and was notified on December 7, 1973, that his sentence would “continue to expiration.” Stewart asked for reconsideration of the denial of his parole on January 2, 1974, and the Board affirmed the denial on January 15, 1974.
*445Stewart contends that he was denied due process with regard to the consideration of his application for parole. He raises issues which are substantially identical to those raised and decided by this Court in Cooley v. Sigler, etc., et al., 381 F.Supp. 441 (D.Minn.1974). Stewart is entitled to the same individual relief as provided to the petitioner there.
The foregoing shall constitute the Court’s findings of fact and conclusions of law.
It is therefore ordered that Stewart’s request for release be denied.
It is further ordered that the Board grant a new parole hearing to Stewart within sixty (60) days after entry of judgment and that the due process standards set out in Cooley v. Sigler, etc., et al., supra, be complied with.
Let judgment be entered accordingly.